78 F.3d 64
Roslyn C. MARINOFF, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT,Defendant-Appellee.
No. 1096, Docket 95-6097.
United States Court of Appeals,Second Circuit.
Argued Feb. 26, 1996.Decided March 8, 1996.

Appeal from a judgment of the United States District Court for the Southern District of New York (Kimba Wood, Judge ) dismissing appellant's complaint filed pursuant to the Fair Housing Amendments Act ("FHA"), 42 U.S.C. § 3601 et seq.   Appellant claims that the United States Department of Housing and Urban Development ("HUD") failed to investigate her administrative complaint alleging racial discrimination in a federally assisted urban renewal housing project.   We affirm and adopt the opinion of the district court and the magistrate judge concluding that the FHA provides no basis for a private right of action against HUD and that HUD's dismissal of the complaint is not reviewable under the Administrative Procedure Act.
Roslyn C. Marinoff, New York City, pro se.
Lorraine S. Novinski, Assistant United States Attorney, Southern District of New York, New York City (Mary Jo White, United States Attorney;  Steven M. Haber, Assistant United States Attorney, of counsel), for Defendant-Appellee.
Before:  VAN GRAAFEILAND, MESKILL, and WINTER, Circuit Judges.
PER CURIAM:


1
Roslyn Marinoff, pro se, filed an administrative complaint with the United States Department of Housing and Urban Development ("HUD") in December 1991 pursuant to the Fair Housing Amendments Act ("FHA"), 42 U.S.C. § 3601 et seq., alleging racial discrimination and retaliation at the housing project in which she lives.   HUD closed her complaint in March 1992, because Marinoff had "failed to identify a discriminatory act which has occurred within one year of the filing date."


2
In December 1993, Marinoff filed the complaint underlying the instant appeal, claiming that HUD had failed to properly investigate her allegations.   On September 19, 1994, Magistrate Judge Roberts recommended dismissal of Marinoff's claim because it failed to state a cause of action under the FHA and because HUD's dismissal was nonreviewable administrative action under the Administrative Procedure Act, 5 U.S.C. § 704.   Judge Wood adopted Magistrate Judge Roberts's Report and Recommendation in its entirety, as do we, and we affirm for the reasons stated in the published Opinion and Order that includes the magistrate's report.   See Marinoff v. HUD, 892 F. Supp. 493 (S.D.N.Y.1995).